Citation Nr: 1717287	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for pseudofolliculitis barbae, in excess of 0 percent prior to May 6, 2016 and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which granted service connection for pseudofolliculitis barbae and assigned a noncompensable rating effective February 18, 2005.  The Veteran has appealed the initial rating decision.  In a subsequent June 2016 rating decision, the RO granted a higher initial 30 percent rating for pseudofolliculitis barbae from May 6, 2016.  This was only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has, accordingly, characterized the issue on appeal to reflect the staged rating.  

The Veteran provided testimony at a December 2016 Board videoconference hearing.  The hearing transcript is of record.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded a  Board decision which denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA has appealed that decision to the United States Court of Appeals for the Federal Circuit.  To avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040  (Vet. App. Oct. 6, 2016).  As the Board will discuss in more detail below, because the use of corticosteroids or other immunosuppressive drugs has not been identified in this case, the present claim for an increased rating for pseudofolliculitis barbae is not affected by the appeal in Johnson to warrant a stay.

During December 2016 Board hearing testimony, the Veteran appeared to raise the issue of whether an earlier effective date was warranted for service connection for pseudofolliculitis barbae, stating that he had filed a claim when he first got out of service.  The issue of entitlement to an earlier effective date for service connection for pseudofolliculitis barbae has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDINGS OF FACT

1.  For the entire rating period, both prior to and from May 6, 2016, pseudofolliculitis barbae is shown to affect 20 to 40 percent of exposed body area, and less than five percent of total body area.  

2.  Constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs, topical or oral, were not required for treatment of pseudofolliculitis barbae during any 12-month period on appeal.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the entire rating period, both prior to and from May 6, 2016, the criteria for a higher initial 30 percent rating for pseudofolliculitis barbae are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7813-7016 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued March 2005 and March 2006 notice letters to the Veteran which addressed his initial service connection claim.  The Veteran has appealed the initial assigned rating.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under the VCAA.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes VA treatment records, VA examinations, and lay statements and Board hearing testimony.

The Veteran has been afforded VA examinations to address service-connected pseudofolliculitis barbae.  The Board finds that the May 2016 VA examination is adequate for rating purposes because it was performed by a medical professional, was based on a review of the record and symptomatology from the Veteran, and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

	
(CONTINUED ON NEXT PAGE)

Disability Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for her service-connected disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  While the Veteran has been assigned an initial staged rating for pseudofolliculitis barbae, the Board finds that the weight of the evidence does not establish that symptoms related to pseudofolliculitis barbae have changed in severity over the course the appeal and finds that an initial 30 percent rating is warranted for the entire rating period on appeal.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Pseudofolliculitis barbae is currently rated under criteria set forth in 38 C.F.R. 
§ 4.118, Diagnostic Code 7813-7806.  When an unlisted condition is encountered, it is permissible to rate that condition under a closely related disability as to which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2016).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27.  

Diagnostic Code 7813 (dermatophytosis, to include tinea of the beard area) provides that such disability is to be rated as a disfigurement of the head, face, or neck, (Diagnostic Code 7800), scars (Diagnostic Codes 7802, 7803, 7804, and 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability. 
38 C.F.R. § 4.118.

Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  38 C.F.R. § 4.118.

Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  
38 C.F.R. § 4.118.  A higher 20 percent rating is assigned with three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id. at Note 2. 

The Board finds that for the entire rating period, both prior to and from May 6, 2016, pseudofolliculitis barbae is characterized by hyperpigmented papules below the mandible and over the anterior neck with multiple pitted scars of less than one millimeter in diameter, and is shown to affect 20 to 40 percent of exposed body area, and less than five percent of total body area.  

VA treatment records dated from 2005 to 2016 identify treatment for pseudofolliculitis barbae, primarily with the prescription of ammonium lactate.  Outpatient medication lists show that over the course of the appeal, the Veteran has been prescribed topical lac-hydrin and ammonium lactate, stated to be for dry skin, and he has also been prescribed topical erythromycin, an antibiotic and chlorohexidine solution, an antiseptic, stated to be for infection.  VA treatment records do not identify prescription of any corticosteroids or other immunosuppressive drugs, topical or oral, at any time. 

During an August 2009 VA examination, the Veteran identified having flare-ups of irritation due to pseudofolliculitis barbae once a week with no change in this condition over the years.  He used a lotion, ammonium lactate, for the irritation.  Physical examination showed slightly nodular scars on each side near the lower border of the bearded area of the neck.  Additionally, there were three to four two-millimeter papules which were non-tender.   

During a May 2016 VA examination, the Veteran identified a history of shaving bumps dating back to service.  At the time of the examination, he reported that he did not shave and did not use any topical preparation for the rash on his skin.  A review of VA treatment records showed treatment with ammonium lactate topical preparation for dry skin.  On physical examination, the Veteran was shown to have pitted scars over the cheeks secondary to pseudofolliculitis barbae.  The scars were not painful or unstable, and did not have a total area equal or greater than 39 square centimeters.  The Veteran did not have any systemic manifestations due to skin disease.  He had not been treated with oral or topical medications in the last 12 months, and had not had treatment with any systemic or topical medications in the past 12 months.  The Veteran's skin condition was stated to affect less than 5 percent of total body area and 20 to 40 percent of exposed body area (face, neck, and hands).  The skin condition was described as hyperpigmented papules below the mandible and over the anterior neck bilaterally.  There were no inflammatory papules.  These represented pseudofolliculitis barbae.  The examiner stated that Veteran's skin condition did not impact his ability to work.  

In December 2016 Board hearing testimony, the Veteran described symptoms of skin irritation, skin bumps, and the presence of puss and blood with shaving.  He reported that he was treated with a cream or ointment, but indicated that it was not effective, and did not recall the name of the product.  The Veteran reported that he was recently given pills, but did not identify the name of the medication.  

The May 2016 VA examination shows that pseudofolliculitis barbae affects 20 to 40 percent of exposed body area.  The percent of body area affected by pseudofolliculitis barbae was not identified in an August 2009 VA examination.  The Veteran indicated, however, that the severity of his skin condition had remained the same since service during the August 2009 VA examination, and identified flare-ups of pseudofolliculitis barbae with shaving.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire rating period, both prior to and from May 6, 2016, a 30 percent rating is warranted under Diagnostic Code 7806 where pseudofolliculitis barbae is shown to involve 20 to 40 percent of exposed body area. 

The Board finds that the next higher 60 percent rating is not warranted where involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected is not indicated.  Additionally, constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs, topical or oral, were not required for treatment of pseudofolliculitis barbae during any 12-month period.  The Board finds that evidence from a May 2016 VA examination is probative in this regard, in that the VA examiner specifically indicated that the Veteran had not been treated with any systemic or topical medications in the past 12 months.  While VA treatment records show that the Veteran has been treated with lac-hydrin in 2006 and has since been treated with ammonium lactate, these topical treatments qualify as moisturizers and are not corticosteroids or immunosuppressive drugs.  He was prescribed erythromycin and chlorohexidine solution, an antibiotic and an antiseptic solution in 2006 and 2007.  However, no treatment with corticosteroids or immunosuppressive drugs, topical or oral, were identified in VA treatment records, and the Veteran has testified that he has received his treatment at VA.  While the Veteran reported that he was more recently treated with pills during his Board hearing, he did not indicate that he was treated with a corticosteroid or immunosuppressive drug, and even assuming for the sake of argument that he had been prescribed a corticosteroid or other immunosuppressive drug, the Board finds that the treatment was not shown to be constant or near-constant during the course of the appeal period, or even during the last 12-month period on appeal as such treatment has not been identified in contemporaneous VA treatment records.  VA treatment records identify treatment with several oral medications in 2016 for disabilities other than pseudofolliculitis barbae, such as medications for high blood pressure, pain medications, psychiatric medications, and medications for gastrointestinal reflux disease and erectile dysfunction.  The Board finds, however, that none of the medications identified in VA treatment records were corticosteroids or immunosuppressive drugs.  Absent evidence showing involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs, the Board finds that the weight of the evidence is against a higher rating in excess of 30 percent for pseudofolliculitis barbae is not warranted.    

Diagnostic Code 7813 allows for a rating based on scars depending on the predominant disability.  38 C.F.R. § 4.118.  While VA examinations identify scarring secondary to pseudofolliculitis barbae, the scars are not shown to be painful or unstable to warrant a separate or higher rating Diagnostic Code 7804.  VA examinations show that the Veteran's scars were non-tender and they were not otherwise shown to be unstable.  The Board finds that the Veteran's is not shown to have disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, nor does he have characteristics of disfigurement described in the code to warrant a separate or higher rating under Diagnostic Code 7800 which contemplates burn scars or other disfigurement or the head, face, or neck.  The Board finds that the Veteran's disability is, additionally, not shown to result in limitation of motion or loss of function to warrant a separate or higher rating under Diagnostic Code 7805.   See 38 C.F.R. § 4.118.  For these reasons, the Board finds that for the entire rating period, an evaluation in excess of 30 percent is not warranted for pseudofolliculitis barbae.


ORDER

A 30 percent rating for pseudofolliculitis barbae is granted for the entire rating period.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


